676 S.E.2d 48 (2009)
STATE of North Carolina
v.
Zane Anthony JOHNSON.
No. 389P08.
Supreme Court of North Carolina.
March 19, 2009.
Zane A. Johnson, Pro Se.
Joan M. Cunningham, Assistant Attorney General, Susan Doyle, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 25th day of August 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Lee County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."